Citation Nr: 9915918	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a skin rash as a result 
of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran active service from September 1965 to October 
1969.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied entitlement to service 
connection for a skin rash as a result of exposure to 
herbicides. 

The Board observes that the October 1996 rating decision also 
denied entitlement to service connection for PTSD and for 
non-service connected pension.  Subsequently, by rating 
action of February 1999, service connection for PTSD was 
established and entitlement to pension was also established.  
In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit held that 
because the veteran's first (notice of disagreement) NOD 
concerned the "logically up-stream element of service 
connectedness, the appeal could not concern the logically 
down-stream element of the compensation level."  In 
Grantham, the Federal Circuit held that a second timely NOD 
as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  Finally, in Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the Court held that in light of 
Grantham, an award of service connection consists of a full 
award of benefits on the appeal initiated by the NOD on that 
issue and that the decision as to the "compensation level," 
or rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  Accordingly, the Board is without jurisdiction as to 
claims relating to pension and PTSD.  

The Board additionally notes that a claim for entitlement to 
individual unemployability was initially denied by rating 
action of September 1998.  The veteran's representative 
submitted correspondence dated in November 1998 and January 
1999, which, while addressing other matters as well, appears 
to satisfy the requirements of a Notice of Disagreement as to 
the September 1998 rating determination.  If so, a Statement 
of the Case should have been issued.  See 38 C.F.R. §§ 19.26, 
19.29 (1998).  Accordingly, this matter is referred to the 
agency of original jurisdiction for disposition as 
appropriate.


FINDINGS OF FACT

Any skin disorder the veteran may now have is not shown by 
competent medical evidence to have a nexus or relationship to 
service, or to any Agent Orange the veteran may have been 
exposed to while serving in Vietnam.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
rash as secondary to exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has a skin condition as a result 
of exposure to Agent Orange, or some other herbicide, during 
his service in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).   If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

However, the initial question in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

As for the evidence of record, a skin condition was noted at 
the end of the veteran's first period of service in October 
1969, which was characterized as acne vulgaris; the condition 
apparently erupted several months earlier while the veteran 
was serving in Vietnam.  He had diffuse pustular 
(superficial) eruption of the chest and back.  Medication was 
administered and acne of the chest and back was noted on his 
separation examination some two weeks thereafter.  

Following service, VA records show the veteran reporting a 
rash on his torso of three to four months duration in 
November 1993.  On that record, the examiner noted the 
veteran reported having localized macula erythematous rash on 
the chest and abdomen that could occur at any time.  There 
was no accompanying prupuritis or other constitutional 
symptom.  The assessments were of a liver dysfunction, 
malnutrition, probable chronic alcohol abuse, arthralgia, and 
pityriasis rosea.  Allergic dermatitis was recorded on a 
medical record problem list dated in November 2, 1994.  

In November 1995, the veteran was afforded a VA Agent Orange 
examination.  His skin showed fine pinpoint punctate rash on 
his arms and legs.  He also had oval patches, several 
centimeters in diameter, on his chest.  All rashes were pale, 
tan and flat.  The rash was too difficult to see to make 
color photography practical.  Diagnosis was skin rash.  The 
examiner noted that the veteran reported that he had a 
dermatological appointment in June 1995, which the examiner 
noted was unavailable to him.  

The RO, in an April 1996 deferred rating, stated "please 
request" the June 1995 dermatology examination.  The Board 
notes that there are a number references to the veteran 
failing to report for scheduled VA examinations in 1995 and 
thereafter, but there is no evidence, apart from the history 
provided by the veteran, that he was actually scheduled for 
such an examination in June 1995.  Moreover, clinical records 
from February 1995 to July 1995 show treatment for a variety 
of complaints and treatment for a number of conditions, none 
of which reference any dermatological condition.  

With regard to the possibility of service connection for a 
skin condition on a basis that does not involve Agent Orange 
exposure, the Board finds that service connection is not 
warranted.  In this regard, there is no competent medical 
evidence in the record that establishes that the veteran had 
a chronic skin disorder during service, or that any current 
skin disorder is related to his service.  Thus, a chronic 
skin condition is not shown in service, and the claim for 
service connection for a skin disorder on a direct basis is 
not well grounded and must be denied.  See 38 C.F.R. 
§ 3.303(b). 

The claim that the veteran's skin condition is secondary to 
exposure to Agent Orange is also not warranted.  First, he 
has not been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that he has a skin disorder that was 
caused by his exposure to Agent Orange.  To the extent the 
law is dispositive of an issue on appeal, the claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).   

Second, as stated previously, there is no showing that the 
veteran had a chronic skin disorder during his service.  In 
addition, there is no competent medical evidence in the 
record showing that the veteran currently has a skin disorder 
that is related to his service.  Without such a nexus, it is 
axiomatic that entitlement to service connection cannot be 
established under Combee, supra.  Accordingly, the veteran's 
claim for a skin disorder secondary to exposure to Agent 
Orange, or some other herbicide, during service must be 
denied as not well grounded.

The only linkage between any post-service claims and the 
veteran's claimed exposure to Agent Orange are the veteran's 
and his representative's statements.  However, as laypersons, 
neither the veteran nor his representative are competent to 
provide a medical opinion, such as an opinion on medical 
causation, no matter how well intentioned.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Court of 
Appeals for Veterans Claim has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Because the veteran has not been diagnosed with a disorder 
for which the applicable presumptions would apply, and 
because of the lack of evidence of a nexus between the 
claimed disorders and the veteran's service, the claim is not 
well grounded and must be denied on this basis.  

One last point, in light of judicial guidance in McCartt v. 
West, 12 Vet. App. 164 (1999), the Court instructed that 
affording the presumption of exposure to Agent Orange in the 
Combee context is in error.  In view of the plain language of 
38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the 
Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of a well-
grounded claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 
38 C.F.R. § 3.309(e).  In other words, both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.  Thus, if the other 
elements of a well-grounded claim are found, it will be 
necessary to evaluate whether the appellant has submitted 
evidence of exposure to Agent Orange during service. 

Here, although there is no evidence that the appellant has 
developed an enumerated disease, the Board finds it 
unnecessary to reach the question as to whether the appellant 
has submitted adequate evidence of exposure to Agent Orange 
during service because the nexus well-grounded element is not 
satisfied.  See McCartt v. West, supra; see also 38 C.F.R. 
§§ 3.307 (6), 3.309 (e). 

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his initial obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claim was 
treated as not well grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996); 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a skin rash is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

